Citation Nr: 1602195	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to non-service connected death pension benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1981 to May 1985.  She died in October 1998.  The Appellant is the Veteran's widower.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision.  In June 2014, the Appellant filed a timely Substantive Appeal (VA Form 9).  

In February 2015, the Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The VBMS file contains only the hearing transcript.  The documents contained in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in October 1998.

2.  The record evidence shows that service connection was not in effect for any disabilities at the time of the Veteran's death.
 
3.  The Veteran did not have any claims pending at the time of her death.

4.  The record evidence shows that there were no VA benefits due and unpaid at the time of the Veteran's death.
 
5.  The record evidence shows that the Appellant's claim for accrued benefits was date-stamped as received by VA on September 26, 2008.

6.  The Veteran did not have active service during a period of war. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not been met as a matter of law.  38 U.S.C.A. §§ 5121, 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

2.  The criteria for entitlement to non-service connected death pension benefits have not been met as a matter of law.  38 U.S.C.A. § 5141(a) (West 2014); 38 C.F.R. § 3.3(b)(4) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Appellant's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  DUTIES TO NOTIFY AND ASSIST

Before addressing the merits of the Appellant's claims on appeal, the Board is required to ensure that VA's duties to notify and assist claimants in substantiating a claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2015).  

In the context of claims for Dependency and Indemnity Compensation (DIC) benefits, which include claims for entitlement to accrued benefits, non-service connected death pension benefits, and service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd and remanded on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (2009).  

In a February 2009 letter, the Appellant was informed of what the evidence must show to establish entitlement to claims for accrued benefits and non-service connected death pension benefits.  Additionally, in a February 2013 letter, the Appellant was informed that the Veteran was not service connected for any disability at the time of her death.  Although that letter was provided after the May 2009 rating decision at issue, there is no prejudice to the Appellant as the claims were subsequently readjudicated by the RO in an April 2014 Statement of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (finding that timing error may be cured by new VCAA notification followed by readjudication of claim).  Thus, the Board finds that VA's duty to notify has been met.  

VA also has a duty to assist the claimant in the development of a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA medical records, private treatment records, a marriage certificate, and the Veteran's death certificate.  Also of record, and considered in connection with this appeal, are various statements submitted by the Veteran and the Appellant, and the transcript of the testimony before the Board.  

As previously noted, the Appellant was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  The Appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearings.  The hearings focused on the evidence necessary to substantiate the claims.  The Appellant, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Appellant's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Appellant has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, the Appellant has not identified any outstanding available evidence that could be obtained to substantiate the Appellant's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  ACCRUED BENEFITS

Upon the death of a VA beneficiary who is entitled to receive periodic monthly benefits, certain survivors, including a veteran's spouse, may be entitled to accrued benefits to which the veteran was entitled at death.  The accrued benefits are those payable to a beneficiary under existing ratings or decisions, or those based on evidence in the file at the date of death.  The appropriate survivor may receive accrued benefits that are due and unpaid for a period not to exceed two years prior to the last date on which the beneficiary was entitled to receive benefits.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2015). 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2014); 38 C.F.R. § 3.1000(c) (2015). 

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his or her death, or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) (2015). 

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 2014).  Thus, while the claim for accrued benefits filed by an appellant is separate from the claim for service connection filed by the veteran prior to his or her death, the accrued benefits claim is derivative of the veteran's claim and an appellant takes the veteran's claim as it stood on the date of the veteran's death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

By way of background, it was found in January 1985 Medical Evaluation Board Proceedings that the Veteran had the following medical conditions/defects:  endometriosis, familial hypercholesterolemia, and bilateral refractive error, corrected with lenses.  Because of these physical disabilities, the Department of the Army relieved the Veteran from duty and placed her on the Temporary Disability Retired List in April 1985.  The percentage of disability assigned by the Department of the Army for retirement purposes was 30 percent.  The Veteran was permanently retired in February 1987.

By an August 1985 rating decision, the RO denied entitlement to service connection for endometriosis, finding it was a pre-existing disease that was not aggravated by service.  In March 1989, the Veteran filed a claim for service connection for lupus.  In an April 1989 rating decision, the Veteran was denied service connection for systemic lupus erythematosus (lupus).  Notice of the denial was mailed to the Veteran in May 1989.  In November 1990, the Veteran filed a claim to reopen the previously denied claims.  A December 1990 rating decision continued the denials of service connection for endometriosis and lupus.  A review of the Veteran's claims file reveals that the Veteran did not file any claims for VA benefits after the December 1990 rating decision.  

Thus, the Board finds that the record evidence shows that service connection was not in effect for any disabilities for VA purposes at the time of the Veteran's death.  The Board finds further that the Veteran did not have any claims for VA benefits pending at the time of her death.  There were no VA benefits due and unpaid at the time of the Veteran's death.  Also, crucially, the Appellant's claim for accrued benefits was date-stamped as received by VA on September 26, 2008, much more than one year after the Veteran's death in October 1998.  Accordingly, because the threshold legal criteria for establishing entitlement to accrued benefits are not met, the Appellant's accrued benefits claim is denied based on the lack of legal merit.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(c) (2015); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  NON-SERVICE CONNECTED DEATH PENSION BENEFITS

VA pays nonservice-connected death pension benefits to the surviving spouse of each veteran who served for 90 days or more during a period of war, or, who was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and the surviving spouse has net worth and income that do not exceed certain requirement.  38 U.S.C.A. §§ 1521(j), 1541(a) (West 2014); 38 C.F.R. § 3.3(4)(b) (2015). 

In the present case, the Veteran's service personnel records show that her period of active duty service began in January 1981 and ended in May 1985.  With respect to periods of war for VA purposes, the Vietnam Era ending in May 1975, while the Persian Gulf War did not begin until August 1990.  Thus, the Veteran did not have active service during a period of war.  38 C.F.R. § 3.2 (2015).  

In addition, as discussed above, the Veteran was not receiving or entitled to receive compensation for a service-connected disability at the time of her death.  

Because the Veteran was neither a veteran of a period of war nor receiving compensation for a service-connected disability at the time of her death, the appeal must be denied as to the issue of entitlement to nonservice-connected death pension benefits.  38 U.S.C.A. § 1541(a) (West 2014).  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
ORDER

Entitlement to accrued benefits is denied.

Entitlement to non-service connected death pension benefits is denied.


REMAND

After careful review, the Board has determined that further development is required prior to adjudicating the Appellant's claim for service connection of the cause of the Veteran's death.

The Veteran died in October 1998.  The November 1998 Certificate of Death lists the immediate cause of death as interstitial pulmonary fibrosis due to lupus.  Cor pulmonale is listed as a condition contributing to death.  

The Veteran was not service connected for any disability at the time of her death, and also did not have any disability applications or claims pending before VA at the time of her death.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military, naval, or air service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

To establish service connection for the cause of death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  When it is determined that a veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, the veteran's surviving spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 2014); see generally 38 U.S.C.A. Chapter 13 (West 2014).  

In short, an appellant is entitled to DIC benefits if the principal or contributory cause of the veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303(a), 3.310, 3.312 (2015).

The Veteran was discharged from service in May 1985.  A September 1987 rheumatology consultation record from B.A.M.C. shows the Veteran reported bilateral shoulder pain for about 12 months, as well as pain in both wrists and some finger joints.  The assessment was probable rheumatoid arthritis.  The Veteran reported being diagnosed with lupus in February 1988.  See November 1990 Statement in Support of Claim (VA Form 21-4138).  

The Board finds it necessary to obtain an opinion from a physician to assist in determining whether the Veteran's cause of death is related to her service.  Specifically, an opinion is requested regarding whether the Veteran exhibited symptoms of lupus while in service or within one year of discharge sufficient to identify the Veteran with lupus.  

Prior to obtaining a medical opinion in connection with this claim, to ensure all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 
As for VA records, the evidence shows that the Veteran received outpatient treatment in Houston, Texas beginning in 1990 and had a hospitalization in New Orleans, Louisiana in 1992.  On remand, these and all other outstanding VA medical records up to the date of the Veteran's death in October 1998 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The AOJ should also give the Appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment).  In this regard, the Board notes that in November 1990 the Veteran reported lupus treatment with L.B., M.D. beginning in  February 1989 to May 1990.  See November 1990 Statement in Support of Claim (VA Form 21-4138).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran prior to her death in October 1998.  All records and/or responses received should be associated with the claims file.  The Board notes that the Veteran received treatment in Houston, Texas and New Orleans, Louisiana.

2.  Send a letter to the Appellant requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, including records from L.B., M.D.  See November 1990 Statement in Support of Claim (VA Form 21-4138).  

3.  After the above development has been completed and all records/responses for each contacted entity have been associated with the claims file, arrange to obtain a medical opinion from an appropriate physician (M.D.).  The file must be provided to and reviewed by the physician.  The medical opinion must include a notation that this record review took place. 

The physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran exhibited manifestations of lupus in service or within one year of separation from service.  (The Veteran served from January 1981 to May 1985).  In so opining the examiner is asked to do the following:  (1) consider and discuss the Veteran's statements dated in February 1989 and November 1990, and relevant testimony the Veteran's surviving spouse provided at the February 2015 Board hearing which is transcribed in a transcript; and (2) indicate the likelihood of the onset of manifestations of the disease during service or within one year of the Veteran's discharge from service given the nature, complexity, and natural trajectory of the disease and when it was diagnosed.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 
4. Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, the Appellant should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


